 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAYNARD EDRALIN BUMAGAT,                           No. 2:17-cv-2008-TLN-KJN PS
12                       Plaintiff,
13            v.                                         ORDER
14    AMY FURLONG, et al.,
15

16                       Defendants.
17

18          On November 28, 2018, this action was reassigned to the undersigned. (ECF Nos. 56,

19   57.) Three motions are currently pending before the court, and the court issues the following

20   order to clarify the status of those motions.

21          First, a motion to dismiss was filed by defendants Amy Furlong, Krishna Abrams, and the

22   County of Solano. (ECF No. 46.) Upon completion of briefing pursuant to Local Rule 230(g),

23   that motion was submitted for decision on July 31, 2018. (ECF No. 49.) No further briefing will

24   be entertained with respect to that motion, unless specifically requested by the court. An order on

25   the motion will issue in due course.

26          Second, a motion to amend the operative complaint was filed by plaintiff Maynard

27   Bumagat on September 14, 2018. (ECF No. 52.) Three days later, on September 17, 2018,

28   plaintiff was directed to re-notice the motion, but to date plaintiff has not done so despite the
                                                        1
 1   passage of more than two months. (ECF No. 53.) Therefore, the court denies that motion without

 2   prejudice for failure to re-notice the motion in accordance with the court’s order.

 3           Third, on November 26, 2018, a motion to dismiss for lack of prosecution was filed by

 4   defendants Terry Schillinger, Andrew Bidou, Jeff Bassett, and the City of Vallejo. (ECF No. 55.)

 5   Any opposition to that motion shall be filed no later than December 17, 2018. Failure to timely

 6   respond to the motion will be deemed to be plaintiff’s statement of non-opposition and consent to

 7   a summary grant of the motion, and will result in dismissal of the action with prejudice. Any

 8   reply brief is due January 7, 2018. No further briefing will be permitted unless specifically

 9   requested by the court. If the court subsequently determines that oral argument is necessary, the

10   parties will be notified.

11           IT IS SO ORDERED. This order resolves ECF No. 52.

12   Dated: November 29, 2018

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
